Citation Nr: 0704665	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

This case was previously before the Board in December 2004.  
At that time, the veteran's claim was remanded for additional 
development.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  In an October 1971 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss of 
the left ear.

2.  Evidence added to the record since the RO's October 1971 
decision was not of record at the time of the October 1971 RO 
denial, is neither cumulative nor redundant of other evidence 
previously considered, when viewed by itself or in the 
context of the entire record, relates to a fact not 
previously established that is necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for hearing 
loss of the left ear.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's left ear hearing loss is causally or 
etiologically related to his service in the military.




CONCLUSION OF LAW

1.  The October 1971 RO decision that denied service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2005).

2.  New and material evidence has been received to reopen the 
claim for service connection for left ear hearing loss.  38 
U.S.C.A. § 5108 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2006).

3.  The veteran's left ear hearing loss was not incurred in, 
or aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2002 and February 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.

The Board realizes these letters did not indicate that new 
and material evidence was first required to reopen his claim 
for left ear hearing loss.  However, since the decision finds 
that new and material evidence has been submitted to reopen a 
claim for service connection for left ear hearing loss, 
further development with regard to VA's duties to notify and 
assist as to the claim to reopen would serve no useful 
purpose.  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v Nicholson, 
20 Vet. App. 1 (2006), on this matter, as any error in notice 
timing and content is harmless.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

The January 2002 and February 2006 letters failed to discuss 
the law pertaining to the assignment of a disability rating 
or an effective date in compliance with Dingess/Hartman.  
However, because the instant decision denies the veteran's 
claim for service connection of left ear hearing loss, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

And, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, including a 
transcript of the veteran's testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence to Reopen a Claim of Entitlement to 
Service Connection for Left Ear Hearing Loss

Legal Criteria

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current claim 
was filed after this date, the new version of the regulation 
is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2006).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

The veteran's claim of entitlement to service connection for 
left ear hearing loss was adjudicated by the RO in an October 
1971 decision.  That decision was not appealed and is final.  
See 38 U.S.C.A. § 7105.  The preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the issue was previously characterized, the 
initial question before the Board is whether new and material 
evidence has been presented.

The evidence of record at the time of the last final rating 
decision in October 1971 included the veteran's service 
medical records and an August 1971 VA examination report.  
The service medical records show that the veteran did not 
have any complaints of left ear hearing loss during his 
military service, although the veteran received flushes of 
excessive left ear wax in March and December 1969.  In 
addition, he denied experiencing hearing loss at his 
separation.  In fact, his separation examination was negative 
for evidence of left ear hearing loss and showed that he had 
a normal physical evaluation of the ears. 

At the August 1971 VA examination, the veteran underwent 
audiometric testing, which showed normal hearing bilaterally.   
 
The evidence added to the record subsequent to the RO's 
October 1971 rating decision includes February 2002 and March 
2006 VA examination reports which show that the veteran has 
bilateral hearing loss.  This evidence was not of record at 
the time of the final rating decision in 1971.  This evidence 
is not cumulative and redundant of the evidence in the claims 
file at the time of the RO's October 1971 rating decision.  
Thus the evidence is considered "new."  

As stated above, evidence must be both new and material.  To 
be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's October 1971 denial was 
that there was no evidence of record confirming that the 
veteran had current left ear hearing loss that was related to 
his service.  However, the February 2002 and March 2006 VA 
examination reports address the issue of whether the veteran 
has current left ear hearing loss, and as such, raises a 
reasonable possibility of substantiating the claim.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In conclusion, new and material evidence has been received 
subsequent to the final rating decision in October 1971.  As 
such, the veteran's claim is reopened.



Entitlement to Service Connection for Left Ear Hearing Loss

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

The Board finds that the preponderance of the evidence is 
against the claim for service connection for left ear hearing 
loss.  While the Board concedes that, according to the 
findings of the March 2006 VA audiology examination, the 
veteran has sufficient hearing loss in his left ear to meet 
the threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual hearing disability by VA, there still is 
no persuasive medical nexus evidence of record indicating or 
otherwise suggesting his left ear hearing loss was incurred 
or aggravated during his military service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  See also 38 C.F.R. § 3.385 
(impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  Indeed, the VA opinion obtained in March 2006 
definitively rules out any possible connection between the 
current sensorineural hearing loss in the veteran's left ear 
and his military service - including any noise exposure 
while on active duty.  

The VA examiner who conducted the March 2006 hearing 
evaluation reviewed the veteran's claims folder, including 
service records and indicated they did show a history of 
combat noise exposure while in the military.  However, the 
examiner further observed that the veteran's separation 
examination report showed he had normal hearing and normal 
clinical evaluation of his left ear at discharge.  It was 
opined that the veteran's hearing loss was "least likely as 
not" due to his military service, and more likely than not 
due to his other delineated factors.  This VA examiner's 
opinion has significant probative weight since it was based 
on a review of the complete record, and the VA examiner not 
only considered the veteran's assertions and medical history, 
but also undertook a comprehensive clinical examination of 
him.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his left ear hearing loss.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498.  Because of this, his allegations, alone, 
have no probative value without medical evidence 
substantiating them.  

In view of the foregoing, the Board finds that the record 
does not contain competent evidence of a causal relationship 
between the current left ear hearing loss and the veteran's 
military service - and to acoustic trauma in particular.  As 
the preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for left ear hearing loss, and 
the appeal, to this extent, is granted.

The reopened claim for service connection for left ear 
hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


